Citation Nr: 0534727	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  99-16 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia, denied the 
veteran's claim seeking entitlement to service connection for 
PTSD.   

The veteran's appeal was previously presented to the Board in 
December 2000 and again in October 2003; on each occasion, it 
was remanded for additional development.  It has now been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  The veteran currently does not meet the diagnostic 
criteria for a diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.  

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to show his 
entitlement to service connection via RO letters issued in 
May 2001, May 2003, July 2003, October 2004, and May 2005; 
and the rating decisions, statement of the case (SOC), 
supplemental statements of the case (SSOCs), and the Board's 
December 2000 and October 2003 remand order issued since 1999 
to the present.  In addition, these documents provided the 
veteran with specific information relevant to the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  In this case, all identified and available 
evidence has been obtained, including all relevant treatment 
records and examination reports.  In this respect, the Board 
notes that all private medical treatment records made known 
to VA have been obtained.  The veteran was also notified of 
the above development via the RO's letters and other mailings 
to the veteran.  No response or additional records have been 
received to the present.  The RO has also obtained the 
veteran's medical treatment records and examination reports 
from the Biloxi, Mobile, and Pensacola VA medical centers, 
where he has received treatment.  Thus, the Board finds that 
no additional evidence, which may aid the veteran's claims or 
might be pertinent to the bases of the claims, has been 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.  

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letters, the rating decisions, 
the SOC and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.  
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in May 1999) and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial May 1999 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

The veteran seeks entitlement to service connection for PTSD.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2005).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection for PTSD requires medical evidence 
diagnosing the condition, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).  The version of the regulation in 
effect at the time the veteran initially filed his claim for 
service connection for PTSD required a "clear" diagnosis of 
PTSD; however, that requirement has since been eliminated 
and, because the current version of the regulation is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  

Review of the record indicates the veteran has received 
extensive VA treatment for psychiatric symptoms.  In July 
1998, he was admitted to a VA residential substance abuse 
program.  At that time, he was diagnosed with crack and 
alcohol dependence, but no other psychiatric disabilities.  
In an October 1998 letter, T.J.J., a therapist at the Mobile 
Vet Center, indicated he had been treating the veteran since 
August 1998 for "PTSD-related issues."  The remainder of 
the veteran's VA psychiatric treatment records reflect 
treatment for depression, anxiety, and substance abuse 
disorders.  

In April 1999 the veteran underwent VA psychiatric 
examination pursuant to his compensation claim.  He reported 
coming under SCUD missile attack during military service as 
part of Operation Desert Storm, and since that time has 
experienced poor sleep, anxiety, and irritability.  On 
objective evaluation the examiner found the veteran to be 
depressed, hostile, and paranoid.  A history of heavy alcohol 
use, along with some illegal drug use, was noted.  The 
veteran denied using drugs currently, but continued to drink 
a six-pack daily.  The examiner concluded a diagnosis of 
major depression was warranted, but ruled out PTSD.  

The veteran next underwent VA examination in October 2001, at 
which time he again gave a history of coming under SCUD 
missile attack which serving in the Persian Gulf.  He also 
reported a history of alcohol abuse dating back to 1981 or 
earlier.  He continued to use both illegal drugs and alcohol.  
On objective evaluation, he reported some social isolation, 
audio hallucinations, and paranoia.  Overall, the examiner 
found the veteran did not meet the diagnostic criteria for 
PTSD.  His reported symptoms "are often associated with 
substance abuse" of which the veteran had reported a 
history.  

The veteran was most recently examined by a VA psychologist 
in March 2005.  The examiner reviewed the claims file, along 
with interviewing the veteran.  He reported such symptoms as 
irritability, a short temper, and anxiety.  He continued to 
drink alcohol but denied any current illegal drug use.  The 
examiner found the veteran to be neat and clean in appearance 
on objective examination; however, he smelled of alcohol, had 
bloodshot eyes, and stumbled upon entering the examination 
room.  His mood was agitated and restless, with vague 
responses to questioning.  After interviewing the patient and 
reviewing the claims file, the examiner concluded the veteran 
did not meet the diagnostic criteria for PTSD.  His primary 
diagnoses were alcohol abuse, cocaine abuse in early 
remission, and anxiety disorder.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against the award of 
service connection for PTSD.  The law specifically limits 
service connection to current disabilities, and no such 
current disability has been demonstrated.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  While PTSD was initially 
diagnosed in 1998, according to the October 1998 letter from 
the therapist at the Vet Center, subsequent medical evidence 
refutes this diagnosis.  Three separate examinations, 
performed by three different examiners in April 1999, October 
2001, and March 2005, were afforded the veteran, and the 
conclusion of each was that the veteran did not meet the 
diagnostic criteria for PTSD.  As these three opinions were 
rendered by competent medical experts who both personally 
examined the veteran and reviewed his medical history, they 
are cumulatively considered more compelling than the single 
October 1998 diagnosis of PTSD.  Overall, the preponderance 
of the evidence suggests the veteran does not currently have 
PTSD.  In the absence of a current diagnosis of PTSD, service 
connection for this disability must be denied.  

The veteran has himself alleged he has a current diagnosis of 
PTSD as a result of his experiences in the Persian Gulf War 
during military service.  However, he is shown to be a 
layperson, not qualified to offer medical opinion evidence to 
the Board.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992);  
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, the veteran's personal 
opinion that a current diagnosis of PTSD is warranted is not 
a sufficient basis for awarding service connection. 

In conclusion, the preponderance of the evidence is against a 
finding that the veteran currently has PTSD; therefore, 
service connection for PTSD must be denied.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for PTSD is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


